                                            Case 5:18-md-02834-BLF Document 408 Filed 04/16/19 Page 1 of 2




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                               NORTHERN DISTRICT OF CALIFORNIA

                                   5                                           SAN JOSE DIVISION

                                   6

                                   7       IN RE: PERSONALWEB                                 Case No. 18-md-02834-BLF
                                           TECHNOLOGIES, LLC, ET AL. PATENT
                                   8       LITIGATION
                                                                                              ORDER RE: JOINT STATEMENT ON
                                   9                                                          RESOLUTION OF CUSTOMER CASES
                                                                                              PER SUMMARY JUDGMENT ORDER
                                  10
                                                                                              [Re: ECF 405]
                                  11

                                  12             Before the Court is the parties’ Joint Statement re Resolution of Customer Cases per
Northern District of California
 United States District Court




                                  13   Summary Judgment Order (“Joint Statement”). Joint Statement, ECF 405. The parties agree that

                                  14   eight customer cases are fully adjudicated. See id. at 1. The parties shall file a written stipulation

                                  15   and proposed order dismissing these eight cases, as well as a proposed judgment, no later than

                                  16   April 19, 2019.

                                  17             The parties dispute whether two additional cases1 are fully adjudicated by the Court’s

                                  18   summary judgment order:

                                  19             PersonalWeb Tech., LLC et al. v. Fab Commerce & Design, Inc. (No. 5:18-cv-03578); and

                                  20             PersonalWeb Tech., LLC et al. v. Zoom Video Commc’n Inc. (No. 5:18-cv-05625).

                                  21   Amazon argues that PersonalWeb repeatedly told the Court that these two cases involve “only S3

                                  22   Related Activity” and would be “out” of the MDL if the Court granted Amazon’s claim

                                  23   preclusion/Kessler motion. See Joint Statement at 1. PersonalWeb counters that Amazon’s claim

                                  24   preclusion/Kessler motion was denied without prejudice with respect to CloudFront and argues

                                  25   that it “explicitly alleged infringement involving CloudFront in its First Amended Complaints” in

                                  26   Fab Commerce and Zoom Video. See Joint Statement at 5–6, 10–11.

                                  27

                                  28   1
                                           The parties incorrectly list the case numbers for these two cases. See Joint Statement at 1, 10.
                                         Case 5:18-md-02834-BLF Document 408 Filed 04/16/19 Page 2 of 2




                                   1           The Court has reviewed the operative complaints in Fab Commerce and Zoom Video and

                                   2   finds any allegations with respect to CloudFront far from explicit. However, the respective

                                   3   complaints each make vague reference to CloudFront via exhibit. At this stage it is unclear

                                   4   whether PersonalWeb is requesting leave to further amend the complaints in Fab Commerce and

                                   5   Zoom Video to make clear that Amazon’s CloudFront product is accused in these two cases. The

                                   6   parties are hereby ordered to meet and confer regarding whether a stipulation to file amended

                                   7   complaints is in order and advise the Court of how they wish to proceed no later than April 19,

                                   8   2019.

                                   9           Finally, with respect to the remaining cases in which the parties agree the Court’s summary

                                  10   judgment order only partially resolves the infringement allegations, the parties shall file a

                                  11   stipulation identifying the specific paragraph(s) or claim(s) of the respective complaints that are

                                  12   fully adjudicated by the Court’s summary judgment order. This stipulation shall be due no later
Northern District of California
 United States District Court




                                  13   than April 26, 2019.

                                  14

                                  15           IT IS SO ORDERED.

                                  16   Dated: April 16, 2019

                                  17                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  18                                                    United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
